Citation Nr: 0836973	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  97-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of a total disability rating, to 
include under 38 C.F.R. § 4.30, beyond August 31, 1997, for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1997 to 
September 1978.

This matter initially came to the Board of Veterans' Appeal 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted a temporary total rating 
under 38 C.F.R. § 4.30 from February 3 to July 31, 1996.  
After receiving the veteran's substantive appeal, in October 
1997, the RO granted an extension to August 31, 1996.  In a 
July 2001 decision, the Board denied the veteran's claim.

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order of December 2003, the Court vacated the Board's 
decision and remanded the matter due to the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The Secretary of VA appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  In August 2004, the 
Federal Circuit vacated the Court's December 2003 Order, and 
remanded the case consistent with its holding in Conway v. 
Principi, 353 F.3d 1369 (2004).  

In an Order of August 2004, the Court vacated the Board's 
decision and remanded the matter.  As set forth in detail 
below, the VCAA substantially amended existing law regarding 
the notice and assistance to be afforded claimants for 
veteran's benefits.  A copy of the Court's Order in this 
matter has been placed in the claims file.

While the issue on appeal was initially characterized by the 
Board as entitlement to an extension of a temporary total 
rating under 38 C.F.R. § 4.30 for right knee disability, 
beyond August 31, 1996, in a March 2000 rating decision, the 
RO granted a total schedular rating for the right knee for 
the right knee prosthesis replacement from September 1, 1996 
to August 31, 1997 pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2007).  As such, the issue on 
the title page has been readjusted to reflect that award.

Furthermore, the March 2000 rating decision denied the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
He did not perfect an appeal.  

In his September and December 2002 briefs to the Court, the 
veteran again raised a claim for a total disability 
evaluation based on individual unemployability due to service 
connected disorders, and the matter of a separate disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007) 
for right knee instability. As such, the claims of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders, and entitlement to a separate rating under 
Diagnostic Code 5257 are referred to the RO for appropriate 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of background, the Board notes that, in April 1980, 
service connection was granted for residuals of a right 
medial meniscectomy, evaluated as 10 percent disabling under 
Diagnostic Code 5259; and left knee chondromalacia patella, 
evaluated as 10 percent disabling under Diagnostic Code 5257.  
A temporary total evaluation for the knee disabilities was 
granted from October 1979 to December 31, 1979.

In July 1980, the veteran's knee disabilities were evaluated 
as 10 percent disabling under Diagnostic Code 5259.

In December 1994 and March 1995 rating decisions, the RO 
awarded temporary total ratings for the veteran's left and 
right knee disabilities, respectively, upon receipt of 
evidence of his undergoing total knee replacements, with 
subsequent 30 percent ratings assigned under Diagnostic Code 
5055.  

In February 1996, the veteran was hospitalized for a right 
knee infection associated with his knee replacement.  That 
month, he submitted a written claim for a temporary total 
rating and an increased evaluation.  In January 1997, the RO 
awarded a temporary total rating, effective from February 3 
to August 1, 1996, for the right knee disability, and then 
reassigned the 30 percent rating.

In his February 1997 notice of disagreement, the veteran 
requested that the convalescence period be extended until a 
permanent prosthetic knee was in place.  In his April 1997 
substantive appeal, the veteran maintained that his claim was 
entitlement to a longer temporary total evaluation for a 
service-connected disability.  He said he was re-hospitalized 
by VA in June 1996 and his right knee prosthesis was removed 
and replaced with a shim, to allow an infection to heal.  He 
said he was unable to work with a shim and requested an 
extension of the temporary total rating until he received a 
new knee or, in the alternative, he claimed entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders for this 
period. 

In a March 2000 rating decision the RO granted a total 
schedular rating for right knee prosthesis from September 1, 
1996 to August 31, 1997 with a 30 percent rating for the 
right knee disability thereafter.  The rating decision denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.

In its August 2004 Order, the Court found that VA failed to 
properly notify the veteran of who is responsible for 
obtaining the evidence necessary to substantive his claim for 
his knee disability.  See Court Order dated August 26, 2004, 
at pages 4-5; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Under the VCAA, VA has a duty to notify the veteran 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007).  
The letter must explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
entitlement to a total rating beyond 
August 31, 1997, to include pursuant to 
38 C.F.R. § 4.30, for his right knee 
disability.  The letter should also 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO/AMC will attempt to obtain on his 
behalf; and request that the appellant 
provide any pertinent evidence in his 
possession that has not previously been 
submitted.  

2.  Then, the RO/AMC should undertake any 
further action so indicated by the record.  
This includes adjudicating the claims of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders, and entitlement to a separate 
rating under Diagnostic Code 5257.  The 
veteran is cautioned that the Board will 
only exercise appellate jurisdiction over 
these two latter claims if he perfects an 
appeal to a denial issued by the RO.

3.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The RO 
is to make determinations based on the law 
and regulations in effect at the time of 
its decision, to include any further 
changes in VA's statutory duty to assist 
the veteran and any other applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




